Citation Nr: 1027544	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-27 748	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pelvic neurofibroma.

2.  Whether it was appropriate to reduce the rating for 
postoperative residuals of an anterior cruciate ligament tear of 
the left knee (previously considered as residuals of left knee 
surgery and injury) from 30 to 20 percent effective October 1, 
2003.

3.  Entitlement to a rating higher than 10 percent for additional 
left knee disability, namely, degenerative joint disease.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 1976.

In March 1977, a Department of Veterans Affairs (VA) Regional 
Office (RO) granted service connection for residuals of left knee 
surgery and injury and assigned an initial 10 percent rating for 
this disability retroactively effective from August 31, 1976, the 
day following the Veteran's release from active duty.  

In January 2002, the RO in Atlanta, Georgia, increased the rating 
for this disability to 30 percent retroactively effective as of 
June 4, 2001, the date of receipt of the Veteran's claim for a 
higher rating.

In June 2002, the Veteran again requested a higher rating for 
this disability.  But in response, following a VA examination, 
the RO issued a decision in March 2003 proposing to reduce 
(rather than increase) the rating for this disability from 30 to 
10 percent, its initial level.  And in a subsequent April 2003 
letter, the Veteran was given due-process notice of this proposed 
reduction; the letter also apprised him of his right to submit 
additional evidence to contest this reduction and request a pre-
determination hearing.  



This appeal to the Board of Veterans' Appeals (BVA/Board) is from 
a July 2003 RO decision that reduced the rating for this 
disability from 30 to 20 percent, prospectively effective as of 
October 1, 2003.  In perfecting his appeal of this reduction, the 
Veteran also has maintained that he is entitled to an increased 
rating for this disability.  As will be explained, it is VA's 
evidentiary burden of proof to show the reduction in his rating 
was warranted, whereas he has the burden of proof in showing an 
increase in his rating is warranted.  Brown v. Brown, 5 Vet. App. 
413, 418 (1993); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  
The RO has not adjudicated the claim in this latter context of 
his request for a higher rating.  Therefore, this claim is 
referred to the RO for appropriate development and consideration.  
This decision will only address the propriety of the reduction.

This appeal also stems from a March 2004 RO decision that denied 
a TDIU and an increased rating for an additional component of the 
Veteran's left knee disability, namely, degenerative joint 
disease (i.e., arthritis), as well as an even more recent March 
2005 RO decision that also denied service connection for a 
pelvic neurofibroma.

In support of these claims, the Veteran testified at a hearing at 
the RO in August 2009 before the undersigned Veterans Law Judge 
of the Board.  This type of hearing is often alternatively 
referred to as a Travel Board hearing.

The Board is remanding the claims for service connection for a 
pelvic neurofibroma, for an increased rating for the degenerative 
joint disease of the left knee, and for a TDIU to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.  But the Board is going ahead and 
deciding the remaining claim concerning whether it was 
appropriate to reduce the rating for the other component of the 
left knee disability, namely, the postoperative residuals of the 
anterior cruciate ligament (ACL) tear from 30 to 20 percent as of 
October 1, 2003.




FINDINGS OF FACT

1.  Prior to October 1, 2003, the residuals of the Veteran's left 
knee surgery and injury involved severe recurrent subluxation or 
lateral instability, but since at least that date he has, 
instead, only in comparison had moderate recurrent subluxation or 
lateral instability in this knee.

2.  In an April 2003 letter, he was given due process notice of 
the proposed reduction in the rating for this disability because 
of the indications it was less severe than previously rated; the 
letter also apprised him of his right to submit additional 
evidence to contest the reduction and request a pre-determination 
hearing.

3.  In the July 2003 decision at issue, the RO reduced the rating 
for this disability from 30 to 20 percent, prospectively 
effective as of October 1, 2003.  The 30 percent rating had been 
in effect since June 4, 2001, so for less than five years at the 
time of the reduction.

4.  At the time of the reduction, there was sufficient evidence 
of sustained and material improvement in this specific component 
of the left knee disability under the ordinary conditions of 
life.


CONCLUSION OF LAW

The reduction in rating for this disability from 30 to 20 percent 
as of October 1, 2003, was warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.71a, Diagnostic 
Code (DC) 5257 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement of 
the case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the 


Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that for an increased-compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C.A. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April and 
August 2003.  The letters informed him of the evidence required 
to substantiate his claim, including insofar as contesting the 
reduction, and apprised him of his and VA's respective 
responsibilities in obtaining supporting evidence.  

It equally deserves mentioning that the April 2003 letter 
preceded the initial adjudication of the claim in July 2003, and 
the August 2003 letter was sent prior to readjudicating the claim 
in March 2004.  That is the preferred sequence, notice before 
adjudication.  See again Pelegrini II, 18 Vet. App. at 120.  

An even more recent March 2006 letter also informed the Veteran 
of the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  However, the RO did not go back and readjudicate the 
claim by way of a subsequent SOC or SSOC after providing this 
additional notice letter.  So, in essence, based on the above 
caselaw, the timing defect in the provision of that additional 
notice was not rectified ("cured").  Regardless, the Court also 
has held that the failure of the claimant to submit additional 
evidence following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the Veteran did 
not submit any additional pertinent evidence in response to that 
additional March 2006 VCAA notice letter.  So the absence of a 
subsequent SOC or SSOC after this notice is not prejudicial 
because the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different than 
the previous adjudication.  Medrano, 21 Vet. App. at 173.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), VA treatment records, a 
transcript of his Travel Board hearing, and lay statements in 
support of his claim.  In addition, the RO arranged for VA 
compensation examinations to assess and reassess the severity of 
his left knee disability, which is the determinative issue since 
his appeal concerns the propriety of the reduction in rating for 
it.   See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The record 
is adequate and the need for a more contemporaneous examination 
occurs only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  The VA compensation 
examinations in question were contemporaneous to when the RO 
reduced the rating for this disability, so occurred at the 
relevant time at issue.  And the reports of these evaluations 
contain all findings needed to properly evaluate this disability, 
including in terms of whether it was appropriate to reduce the 
rating for it.  38 C.F.R. § 4.2.  Consequently, another 
examination is not needed because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of this disability at the time of the 
reduction in rating.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Whether it was Appropriate to Reduce the Rating for this 
Disability from 30 to 20 Percent as of October 1, 2003

As mentioned, in March 1977, the RO granted service connection 
for residuals of left knee surgery and injury and assigned an 
initial 10 percent rating for this disability retroactively 
effective from August 31, 1976, the day following the Veteran's 
release from active duty.  

In January 2002, the RO increased this rating to 30 percent 
retroactively effective from June 4, 2001, the date of receipt of 
the Veteran's claim for a higher rating.

Later that year, in June 2002, the Veteran again requested a 
higher rating.  But this time, in response, following a VA 
examination, the RO issued a decision in March 2003 proposing to 
reduce (rather than increase) the rating for this disability from 
30 to 10 percent.  In an April 2003 letter, the Veteran was given 
due process notice of this proposed reduction in rating and 
apprised of his right to submit evidence contesting the reduction 
and to request a pre-determination hearing.  

He appealed a subsequent July 2003 RO decision that implemented 
this reduction from 30 to 20 percent (rather than to the even 
lesser 10 percent), prospectively effective as of October 1, 
2003.

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing the 
reduction or discontinuance will be prepared setting forth all 
material facts and reasons.  The beneficiary must be notified at 
his or her latest address of record of the contemplated action 
and be furnished detailed reasons therefor.  In addition, the RO 
must notify the Veteran that he or she has 60 days to present 
additional evidence showing that compensation should be continued 
at the present level.  If no additional evidence is received 
within the prescribed time period to contest the reduction, the 
proposed action may be accomplished.  The effective date of the 
final action shall be the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the final 
action expires.  38 C.F.R. § 3.105(e).

The RO satisfied these procedural due process notification 
requirements of 38 C.F.R. § 3.105(e).  Specifically, after the 
proposed reduction in March 2003, and being apprised of it in 
April 2003, the Veteran was given 60 days to present additional 
evidence and was notified at his address of record.  
Significantly, though, no evidence was submitted by him or on his 
behalf during this grace period.  Subsequently, the final rating 
action was issued in July 2003 and the 30 percent rating for his 
disability reduced to 20 percent.  The effective date of the 
reduction, October 1, 2003, was after the last day of the month 
after expiration of the 60-day period from the date of notice of 
the final rating action.  Thus, the RO carried out the reduction 
in accordance with the procedural due process requirements of 
38 C.F.R. § 3.105(e).



Turning now to the substantive merits of the reduction, the 
requirements for a reduction in the evaluation for disabilities 
in effect for five years or more are set forth at 38 C.F.R. § 
3.344, which require that only evidence of sustained material 
improvement that is reasonably certain to be maintained, as shown 
by full and complete examinations, can justify a reduction.  If 
there is any doubt, the rating in effect will be continued.  See 
Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This regulation 
also provides that, with respect to other disabilities that are 
likely to improve, namely, those in effect for less than five 
years, reexaminations disclosing improvement will warrant a 
rating reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a rating 
until the effective date of the actual reduction.

Here, the effective date of the prior 30 percent rating was June 
4, 2001.  And, as mentioned, the effective date of the reduction 
to 20 percent was October 1, 2003.  Thus, 38 C.F.R. § 3.344(a) 
and (b) are inapplicable in this instance as the 30 percent 
rating was in effect for less than three years, which does not 
satisfy the five-year minimum requirement of these provisions.  
Consequently, 38 C.F.R. § 3.344(c) applies instead.

Even so, the Board still must determine whether improvement in 
the Veteran's disability had actually occurred and that such 
improvement actually reflected an improvement in his ability to 
function under the ordinary conditions of life and work.  See 38 
C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Further, in 
any rating reduction case VA must ascertain, based upon a review 
of the entire recorded history of the condition, whether a 
preponderance of the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such a 
change are based upon thorough examinations.  See Brown at 420-
421.  If an examination report does not contain sufficient 
detail, or the diagnosis is not supported by the findings on the 
examination report, it must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2.



As has already been alluded to, in a rating reduction case, VA 
has the burden of establishing the disability improved.  This is 
in stark contrast to a case involving a claim for an increased 
(i.e., higher) rating, in which it is the Veteran's 
responsibility to show the disability has worsened.  A rating 
reduction case focuses on the propriety of the reduction and is 
not the same as an increased rating issue.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the 
propriety of a reduction, the Board must focus on the evidence 
available to the RO at the time the reduction was effectuated, 
although post-reduction medical evidence may be considered in the 
context of evaluating whether the condition had demonstrated 
actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 
277, 281-282 (1992).

Here, records show the Veteran had full and complete VA 
examinations in December 2002 and November 2003 to determine 
whether there was any material change in the severity of his 
disability.  Those examinations occurred after the initial grant 
of service connection in the March 1977 rating decision 
(which assigned his initial 10 percent disability rating) and 
after the January 2002 decision that increased the rating to 30 
percent.  The December 2002 examination also occurred prior to 
the March 2003 proposal for reduction, as well as prior to the 
July 2003 rating decision that effectuated the reduction.  
Moreover, the Veteran was reexamined in November 2003, after the 
reduction had taken effect as of October 1, 2003, to ensure this 
suggested improvement was being sustained or maintained under the 
ordinary conditions of life.

For the RO's July 2003 rating reduction to have been appropriate, 
it is required that VA have established the Veteran's disability 
had improved such that only the lesser 20 percent rating criteria 
were met at the time of the decision, under DC 5257.  That is, it 
is required that the evidence showed his disability was only 
causing relatively moderate recurrent subluxation or lateral 
instability versus these type symptoms to a severe extent.  And a 
review of the evidence available at the time of that July 2003 
rating decision confirms that only the lesser 20 percent rating 
criteria were met under DC 5257.  38 C.F.R. § 4.71a (2009).  

Specifically, the December 2002 VA examination report noted the 
Veteran complained of his left knee "giving out" (so unstable).  
But on objective physical examination of this knee, the examiner 
determined the Veteran had good stability of this knee.  He had 
swelling, weakness, restricted range of motion, and some fatigue 
in this knee, but no incoordination, and the examiner described 
the overall resultant functional impairment as moderate.  Thus, 
although he continued to have symptoms referable to this knee, 
they clearly had improved from severe to moderate by the time of 
the RO's March 2003 decision proposing to accordingly reduce his 
rating.  That is to say, he no longer had the severe symptoms 
required to maintain the 30 percent rating.

Finally, the post-reduction November 2003 VA examination also 
fails to show that the reduction in rating was inappropriate.  
The Veteran's left knee was within normal limits on both the 
Drawer and McMurray's tests for instability.  The VA examiner 
reported the Veteran had "locking pain," crepitus, and 
functional impairment in his left knee, but, again, the more 
relevant question is to what discernible extent (moderate versus 
severe).  And the results of that evaluation indicate at most 
moderate recurrent subluxation or lateral instability of this 
knee, so insufficient to maintain or warrant restoring the 30 
percent rating under DC 5257.  38 C.F.R. § 4.71a (2009).  

In sum, the most probative evidence shows the Veteran's left knee 
disability had improved according to the results of those two VA 
compensation examinations and, therefore, no longer warranted the 
30 percent rating as of October 1, 2003.  The lower 20 percent 
rating appropriately reflected the then current state of his 
residuals, even giving him the benefit of the doubt concerning 
their severity.  38 C.F.R. §§ 4.3, 4.7.


ORDER

The claim for restoration of the 30 percent rating for this 
disability from October 1, 2003, onwards, is denied.

REMAND

Although the Board sincerely regrets the additional delay that 
will result from this remand, it is necessary to ensure there is 
a complete record upon which to decide the remaining claims in 
this appeal so the Veteran is afforded every possible 
consideration.

In regards to his claim for service connection for a pelvic 
neurofibroma, upon filing this claim in February 2004 the Veteran 
did not receive proper notice to satisfy the VA duties prescribed 
in the VCAA and the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  So he must be 
provided this additional notice before deciding this claim.

Additionally, according to McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
VA must provide a medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During service, in January 1971, the Veteran was seen for 
complaints of low back pain.  And during his August 2009 Travel 
Board hearing, he testified that his complaints of low back pain 
in service were the initial manifestations of his later 
diagnosed, post-service, pelvic neurofibroma.  He said that 
during service he developed a mass on his pelvis and buttocks, 
which caused him to jump and twitch.  He also believes this was 
misdiagnosed and instead treated as simple back pain.  


The pelvic mass was not discovered by a physician until after the 
Veteran's military service had ended.  Since service, in February 
2004, he was treated at the local VA Medical Center (VAMC) for 
resection of a pelvic neurofibroma.  

Since there is competent lay and medical evidence of current 
disability, and competent medical evidence of relevant complaints 
or disease in service, an opinion is needed regarding whether the 
Veteran's current pelvic neurofibroma dates back to his military 
service - and, in particular, whether his low back complaints 
in service and the evaluation and treatment he resultantly 
received were early (i.e., prodromal) indications of this 
condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

In regards to the Veteran's claim for an increased rating for the 
additional component of his left knee disability - namely, the 
degenerative joint disease, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran in this case has already 
undergone a VA examination with respect to this increased rating 
claim, the Board finds, for the reasons and bases discussed 
below, that an additional examination is needed to fully and 
fairly assess the merits of this claim.

In November 2003, the RO arranged for a VA compensation 
examination to assess the severity of this disability.  But 
during his far more recent August 2009 Travel Board hearing, the 
Veteran maintained this disability has worsened significantly 
since that VA examination.  He therefore requested reexamination.

The Court has held that when, as here, a Veteran claims that a 
disability is worse than when originally rated or last examined 
by VA, and the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide a 
new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Veteran therefore needs to be reexamined to reassess the 
severity of the degenerative joint disease affecting his left 
knee and address all applicable rating criteria.

The Veteran also claims he is unable to obtain or maintain 
substantially gainful employment because of the severity of his 
several service-connected disabilities, especially his low back 
disability, and therefore is entitled to a TDIU.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability, that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more; but if, as here, there are two or more 
service-connected disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard to 
any non-service connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  



At least one of the Veteran's several service-connected 
disabilities - namely, his low back strain, is rated as at least 
40-percent disabling, and he has a combined rating of 70 percent 
when considering the bilateral factor.  So he satisfies these 
threshold minimum requirements of § 4.16(a) for consideration of 
a TDIU, that is, without having to resort to the extra-schedular 
provisions of § 4.16(b) or § 3.321(b)(1).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
And in this context, the Court noted the following standard 
announced by the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.



Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is to say, 
a Veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability or in which 
special consideration or accommodation was given on account of 
the same.  See 38 C.F.R. § 4.18.

Having said that, however, the Court also has held that the sole 
fact that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating, in and of itself, is 
recognition that the impairment attributable to his service-
connected disability makes it difficult to obtain and keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
question, instead, is whether he is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Id.  Also, according to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.

In a pertinent precedent decision, VA's General Counsel concluded 
that the controlling VA regulations generally provide that 
Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective versus objective standard.  It was also determined 
that "unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 
27, 1991).

It is unclear from the evidence in the file, however, whether the 
Veteran's 
service-connected disabilities are totally incapacitating from an 
occupational standpoint or just, instead, make it difficult for 
him to obtain and maintain substantially gainful employment.


The Veteran's TDIU claim therefore must be remanded to have him 
reexamined for a more definitive opinion on whether he is 
unemployable as a consequence of the severity of his service-
connected disabilities.  38 C.F.R. §§ 3.327, 4.2.  As the Court 
stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the 
Board may not reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, showing the Veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that is specific to his claim for 
service connection for a 
pelvic neurofibroma.  This letter must 
inform him of the type of evidence and 
information needed to substantiate this 
claim and apprise him of his and VA's 
respective responsibilities in obtaining 
this supporting evidence.  He also should be 
advised of the downstream disability rating 
and effective date elements of this claim.

2.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical nexus opinion concerning the 
likelihood (very likely, as likely as not, 
or unlikely) that his current pelvic 
neurofibroma dates back to or is 
attributable to his military service, but 
especially to his complaints and treatment 
during service for low back pain in 
January 1971.  The examiner is requested 
to indicate whether those complaints in 
service were early (prodromal) indications 
of this later diagnosed condition.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner must discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

The Veteran is hereby advised that failure 
to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending 
claim.

3.  Also schedule the Veteran for a VA 
examination to ascertain the current 
severity of his service-connected 
disabilities - including especially in 
terms of whether they are so severe as to 
preclude him from obtaining and 
maintaining substantially gainful 
employment given his level of education, 
prior work experience and training, etc.

The examination must include any 
diagnostic testing or evaluation deemed 
necessary. 

The claims file, including a complete copy 
of this remand, must be made available for 
review of the pertinent medical and other 
history.  

Only disabilities that are service 
connected may be considered in making this 
employability determination.  As it stands 
(*subject to the additional determination 
in action paragraph 2 regarding the 
pelvic neurofibroma), the Veteran's 
current 
service-connected disabilities are:  low 
back strain (rated as 40-percent 
disabling); postoperative residuals of an 
anterior cruciate ligament tear of the 
left knee (20 percent); degenerative joint 
disease of the left knee (separately rated 
as 10-percent disabling); chondromalacia 
and degenerative joint disease of the 
right knee (also rated as 10-percent 
disabling); Hepatitis C (10 percent); 
residuals of a right hand injury (0 
percent); and tinea pedis and versicolor 
(also 0 percent).  The combined rating, 
considering the bilateral factor, is 70 
percent.

*If, prior to this examination, the 
Veteran is granted service connection for 
other disabilities, including the pelvic 
neurofibroma mentioned, then the examiner 
must also consider these additional 
disabilities and their effect, if any, on 
the Veteran's employability.

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.



4.  Then readjudicate the Veteran's 
remaining claims for service connection 
for a pelvic neurofibroma, for an 
increased rating for the degenerative 
joint disease in his left knee, and for a 
TDIU in light of the additional evidence.  
If these claims are not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO via the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result of 
this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


